The State constitution (Code, § 2-3005) clearly and explicitly defines the jurisdiction of the Court of Appeals and the Supreme Court. The pleadings and evidence in this case do not involve such constitutional questions as bring it within the jurisdiction of the Supreme Court; nor are there equitable or other grounds that would *Page 73 
give the Supreme Court jurisdiction in this case. It is simply a procedure at law, and the motion for new trial invokes an application of constitutional provisions to the judgment of the trial court. Of all such questions the Court of Appeals, and not this court, has appellate jurisdiction. Edwards v.  McNair, 152 Ga. 486 (110 S.E. 280); Norman v. State,  171 Ga. 527 (156 S.E. 203); Williford v. State,  184 Ga. 59 (190 S.E. 605); Sanders v. State, 186 Ga. 335
(197 S.E. 801); Lunsford v. State, 187 Ga. 162
(199 S.E. 808).
Transferred to Court of Appeals. All the Justices concur.
                      No. 13021. OCTOBER 10, 1939.
A rule nisi was issued by five of the judges of the superior court of Fulton County, directed to Linton S. James, an attorney at law, ordering him to show cause on a date named why he should not be suspended from the practice of law, as recommended by a grievance committee appointed by the judges of the superior court, a report of the committee being attached. James responded by moving to dismiss the rule nisi and by filing an answer. At the hearing evidence was introduced tending to support the findings of the committee, and judgment was rendered, suspending James from practicing law in any of the courts of Fulton County for sixty days, directing him to pay $36 to E. M. Erwin, and providing that at the expiration of the sixty-day period, if the payment to Erwin had been made as directed, James might then make application for reinstatement to be considered by the court. James filed a motion for a new trial, two of the grounds of which were that the judgment violated the due-process clause of the State constitution (Code, § 2-103), and that it was violative of the constitutional inhibition against excessive bail, excessive fines, and cruel and unusual punishments (§ 2-109). The motion for new trial was overruled, and James excepted, reciting in his bill of exceptions that the Supreme Court has jurisdiction because the construction and application of constitutional provisions, as well as legal and equitable remedies, are involved.